61 Wash. 2d 304 (1963)
378 P.2d 450
In the Matter of the Disciplinary Proceedings Against EVERAL CARSON, an Attorney at Law.[*]
No. C.D. 1697.
The Supreme Court of Washington, En Banc.
January 31, 1963.
T.M. Royce, for Board of Governors.
Robert W. Garver, Sr., for respondent.
PER CURIAM:
The Board of Governors of the Washington State Bar Association recommends that Everal Carson be suspended from the practice of law for a period of 6 months.
[1] The record shows that Mr. Carson failed to file income tax returns during the years 1944 to 1955, although he received taxable income in those years. He pleaded guilty to a count charging that he wilfully and knowingly failed to file a return for 1954, and, on March 29, 1961, was sentenced by the United States District Court to imprisonment for 4 months and to pay a fine of $1,000.
On September 6, 1961, he was reprimanded by the Board of Governors for delay in handling the affairs of an estate for which he was executor.
Mr. Carson offered testimony that he suffered a broken leg three times during the years involved, and that the attendant hospitalization and physical disability adversely affected his business. The Board of Governors found, however, that his injuries did not affect his ability to file income tax returns.
*305 It appeared from the testimony of Mr. Carson that he simply failed to file a return the first year, and then in subsequent years did not have sufficient funds to pay the back taxes and did not want to sign the required oath that he owed no back taxes. Consequently he did not file any return until 1956.
The facts involved here are so similar to those in In re Case, 59 Wn. (2d) 181, 367 P. (2d) 121, that we find that case controlling. There the attorney failed to file returns for a period of 6 years, and gave as his excuse the fact that he forgot to file them. We found that excuse incredible. As we said in that case, the practice of law in this state is a privilege, conditioned upon the observance and performance of specific professional standards. The applicable standards were there set forth.
The recommendation of the Board in that case, that a 6-months' suspension be imposed, was adopted by this court. Its recommendation in this case is likewise adopted, and it is hereby ordered that Everal Carson be suspended from the practice of law for a period of 6 months, to begin 60 days from the date this opinion is filed.
DONWORTH, J., did not participate in the hearing or consideration.
NOTES
[*]  Reported in 378 P. (2d) 450.